UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 9, 2010 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Following the approval of the proposed reverse stock split at the Annual meeting of the Shareholders, the Company’s Board of Directors approved a 1 for 12 reverse stock split of the Company’s common stock, to be effective August 20, 2010.As a result of the reverse stock split, every 12 shares of the Company’s common stock issued and outstanding on August 9, 2010 will be combined into 1 share of common stock.The reverse stock split will not change the authorized number of shares or the par value of the Company’s common stock. No fractional shares will be issued in connection with the reverse stock split.If, as a result of the reverse stock split, a stockholder would otherwise hold a fractional share, the number of shares received by such stockholder will be rounded up to the next whole number. Following the reverse stock split, the Company expects to have approximately 16.8 million shares of common stock outstanding.The reverse stock split will affect all shares of the Company’s common stock, including common stock underlying stock options that are outstanding immediately prior to the effective time of the reverse stock split. Additional information about the reverse stock split is available in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on June 4, 2010. Item 9.01Financial Statements and Exhibits (d) Exhibits. The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit 99.1 Press release of Evergreen Energy, Inc., dated August 9, 2010, announcing stock split -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: August 9, 2010 By:/s/ DIANA L. KUBIK Diana L. Kubik Vice President and Chief Financial Officer -3-
